Citation Nr: 0004711	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) January 1996 rating decision 
which denied service connection for a cervical spine 
disability and a right knee disability, and denied 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.

By VA Form 9 received in January 1997, the veteran filed a 
notice of disagreement with regard to the RO denial of his 
claim of service connection for a right knee disability, and 
a statement of the case was issued in May 1997.  38 U.S.C.A. 
§ 7105.  However, as he did not file a substantive appeal 
with regard to this issue, it is not in appellate status.  
38 C.F.R. § 20.202 (1999).  By May 1997 rating decision, the 
RO granted a nonservice-connected disability pension.  Thus, 
the only issue on appeal is as stated on the title page of 
this decision.


FINDING OF FACT

No competent medical evidence has been presented to link the 
veteran's cervical spine disability to his period of service; 
nor was the degenerative joint disease of his cervical spine 
evident within the year following his separation from active 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his cervical spine disability had 
its onset during his period of service; thus, he maintains 
that service connection is warranted for a cervical spine 
disability.  

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Id. at 81.  The 
appellant must submit evidence in support of his claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107 (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Additionally, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the veteran's service medical records reveals 
that a clinical evaluation of his neck and spine revealed 
normal findings at the time of his May 1967 service entrance 
medical examination.  His July 1970 service separation 
medical examination also shows that a clinical evaluation of 
his neck and spine revealed normal findings.  In the 
accompanying Report of Medical History, he indicated that he 
had not had any arthritis.

On VA medical examination in September 1970, clinical 
evaluation of the veteran's neck revealed normal findings.

Private medical records, dated from June 1991 to January 
1994, from Mayo Clinic, show that the veteran was assessed as 
having degenerative joint disease of the cervical spine with 
C4-5 subluxation in June 1991.  Later that month, X-ray 
examination of his cervical spine revealed an offset between 
C4 and C5 and slight narrowing at C4, C5 and C6.  In July 
1991, he was assessed as having neck pain with posterior 
subluxation at C4 and C5.

Private medical records, dated from October 1993 to December 
1995, from Mendocino Community Health Clinic, show that the 
veteran was assessed as having chronic neck pain in December 
1993.  In January 1994, magnetic resonance imaging (MRI) 
testing of his cervical spine revealed mild disc disease at 
C4-5 and C5-6, mild retrolisthesis at C4-5 and bilateral 
intervertebral foramen encroachment at C4-5.

On VA neurological examination in November 1995, the veteran 
reported experiencing neck pain after falling off a bicycle 
in 1991.  Examination of his neck revealed that its movements 
were reduced.  X-ray examination of his cervical spine 
revealed an inferior osteophyte formation at C2, disc space 
disease and a mild posterior displacement at C4, C5 and C6.  
The diagnosis was fairly marked post-traumatic cervical 
spondylosis with mild intermittent root involvement, by 
history.

On VA medical examination in November 1995, a clinical 
evaluation of the veteran's neck revealed normal findings.

A VA hospital report, dated in September 1996, shows that the 
veteran had a right C4-C5 and C5-C6 hemilaminectomy with 
foraminotomies.  It was noted that he had neck pain ever 
since he fell off a bicycle five years earlier.  The 
diagnoses were right C5 and C6 radiculopathies with cervical 
spondylosis.

VA outpatient treatment records, dated from January to April 
1997, show that the veteran was seen with complaints of neck 
pain in February and March 1997.  Neurological examinations 
of his neck revealed normal findings.  The pertinent 
assessments were cervical sequelae and symptomatology.

On VA neurological examination in March 1997, the veteran 
reported that he had neck pain following a bicycle accident 
in 1991.  Examination of his neck revealed that its movements 
were somewhat limited.  X-ray examination of his cervical 
spine revealed an inferior osteophyte formation at C2, some 
disc space disease and mild posterior displacement at C4, C5 
and C6.  The impression was slight post traumatic residual 
cervical spondylosis.

On VA medical examination in March 1997, a clinical 
evaluation of the veteran's neck revealed normal findings.

On the basis of the foregoing, the Board concludes that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for a cervical spine disability.  His 
service medical records are negative for any report or 
clinical finding of a cervical spine disability.  In 
addition, while post-service private and VA medical records 
show that he was diagnosed as having various cervical spine 
disabilities, such diagnoses were rendered more than two 
decades after his service separation.  Moreover, none of 
these records demonstrate any causal link or nexus between 
these disabilities and his period of service.  Rather, the VA 
neurological examination reports, as well as the VA hospital 
report, show that he reported that his neck pain was related 
to injuries sustained during a bicycle accident in 1991.  The 
Board also observes that, while the private medical records 
from Mayo Clinic show that the veteran was assessed as having 
degenerative joint disease of the cervical spine in June 
1991, this diagnosis was rendered almost two decades after 
the expiration of the one year presumptive period.  As such, 
the medical evidence of record does not demonstrate a causal 
link or nexus between the veteran's cervical spine disability 
and service; and his degenerative joint disease of the 
cervical spine was not shown as evident to a compensable 
degree within the one year presumptive period.  Therefore, 
his claim of service connection for a cervical spine 
disability is not well grounded.  Caluza, 7 Vet. App. at 506.

In denying the veteran's claim of service connection for a 
cervical spine disability, the Board has considered the 
matter of resolution of the benefit of the doubt.  However, 
the benefit-of-the-doubt rule is only applicable when a claim 
is well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Such is not the case where there is no competent 
evidence of record establishing a causal connection between a 
cervical spine disability and the veteran's period of service 
or the one year presumptive period.

(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a cervical spine disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

